DISMISS and Opinion Filed April 15, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00017-CV

IN THE INTEREST OF M.J.Y, E.T.Y, B.C.Y., V.C.Y., E.G.Y., R.F.Y., S.R.Y.,
             D.A.Y., A.A.Y., AND X.I.Y., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-52069-2020

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Appellant filed a pro se notice of appeal challenging the trial court’s decision

to deny appellant’s request for court-appointed counsel. We notified appellant that

it did not appear he was attempting to appeal from a final or otherwise appealable

order, and we requested appellant to file a response showing grounds to continue

this appeal. Appellant failed to respond to our request.

      A party may only appeal from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 & n.12 (Tex. 2001); see e.g. TEX. CIV. PRAC. & REM. CODE §

51.014 (listing appealable interlocutory orders). The denial of a request for court-
appointed counsel is not a final judgment nor an appealable interlocutory order.

Matter of Marriage of Hernandez and McCreary, No. 12-17-00397-CV, 2018 WL

524864, *2 (Tex. App—Tyler Jan. 24, 2018, no pet.) (per curiam) (mem. op.);

Hernandez v. Williams, 02-09-00220-CV, 2009 WL 2579578, at*1 (Tex. App—Fort

Worth Aug. 20, 2009, no pet.) (per curiam) (mem. op.).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 42.2(f); Hernandez, 2018 WL 524864 at * 2; Hernandez, 2009 WL

2579578 at * 1.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE

210017F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF M.J.Y,                    On Appeal from the 296th Judicial
E.T.Y, B.C.Y., V.C.Y., E.G.Y.,               District Court, Collin County, Texas
R.F.Y., S.R.Y., D.A.Y., A.A.Y., and          Trial Court Cause No. 296-52069-
X.I.Y., CHILDREN                             2020.
                                             Opinion delivered by Justice
No. 05-21-00017-CV                           Goldstein. Justices Molberg and
                                             Smith participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered April 15, 2021




                                       –3–